Filing Date: 06/26/2019
Claimed Priority Date: 12/15/2017 (CON of PCT/JP2017/045166)
			    12/27/2016 (JP 2016-252382)
Applicants: Yamamoto et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 2/2/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 2/2/2021, responding to the Office action mailed on 11/02/2020, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 2, 6-7, and 10, and added new claim 11. Accordingly, pending in this application are claims 1, 3-5, 8-9, and 11.

Response to Amendment

Applicant’s amendments to Specification and Claims have overcome the objections to Specification and Claims previously set forth in the Non-Final Office action mailed on 11/02/2020. Accordingly, all previous objections are hereby withdrawn. 
Applicant’s amendments to Claims have overcome the claim rejections under 35 U.S.C. 112, 35 U.S.C. 102, and 35 U.S.C. 103 previously set forth in the same Office action. Accordingly, all previous claim rejections are also withdrawn. However, Applicant’s amendments have introduced new issues under 35 U.S.C. 112, which have been resolved by an authorized Examiner’s Amendment to the Claims, as detailed below. Accordingly, the instant application is in condition for Allowance.

Claim Objections



Claim 1 is objected to because of the following informalities:
- L. 11-12: amend to -- and a source/drain region formed in the …--
Appropriate correction is required.

EXAMINER’S AMENDMENT
This application has been put in condition for allowance in view of an authorized Examiner’s Amendment to the claims, except for a minor typographical issue and the formal matters related to the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendment of claim 9 was given in a telephone interview with Mr. John Bailey (Reg. No. 32,881) on 3/2/2021.

The application has been amended as follows:
In the Claims:
Cancel Claim 9
Amend Claim 1, L. 9-13 as follows:
“…
the element forming layer comprises a first crystal layer, a second crystal layer that is formed on the first crystal layer and has a larger band gap than the first crystal layer, a gate structure of a field-effect transistor formed on the second crystal layer and a source/drain region formed in the first crystal layer and the second crystal layer, and a gate insulating film formed by the same material as the cap layer,
…”







In the Title:




Replace the title with -- Electronic Device with a Gate Insulating Film and a Cap Layer of Silicon Nitride having Crystallinity--. 

Allowable Subject Matter
Claims 1, 3-5, 8, and 11 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest an electronic device comprising a gate structure of a field-effect transistor formed on the second crystal layer and a source/drain region formed in the first crystal layer and the second crystal layer, and a gate insulating film formed by the same material as the cap layer; a two-dimensional carrier gas is generated near a hetero interface between the first 
Therefore, the above limitations in the entirety of the claim are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose group III nitride hetero-junction devices comprising SiN passivation layers, and having some aspects similar to the instant inventions. However, none of the references disclose the particular arrangements of features identified in the claims supra.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814